Citation Nr: 0702587	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-08 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine, post-operative.

2.	Entitlement to an effective date earlier than May 27, 
1971, for the grant of service connection for 
radiculoneuritis involving a root of C-5 with subjective 
complaints of left arm pain, to include based upon clear and 
unmistakable error (CUE) in a prior August 2, 1967 RO rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
to December 1961 in the Naval Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Los Angeles, 
California, which determined that new and material evidence      
had not been received to reopen a previously denied claim for 
service connection for degenerative disc disease of the 
lumbar spine.  In that same decision, the RO also denied a 
claim for an effective date earlier than May 27, 1971, for 
the award of service connection for radiculoneuritis 
(involving a root of C-5) affecting the left arm.  

Previously, in his July 2002 statement in support of the 
earlier effective date claim, the veteran's representative 
had alleged CUE in an August 2, 1967 RO decision that had 
denied an earlier claim for service connection for 
radiculoneuritis of the left arm -- in advance of the 
December 1973 rating decision that eventually granted service 
connection for this same disability and assigned the May 1971 
effective date under review.  So the CUE allegation is a 
component of the effective date issue on appeal.

In accordance with the veteran's request in his March 2004 VA 
Form 9              (e.g., substantive appeal), he was 
scheduled for a hearing at the Los Angeles RO before a 
Veterans Law Judge (VLJ) of the Board (also referred to as a             
"travel Board" hearing).  He later cancelled the hearing 
prior to the scheduled date and requested, instead, a travel 
Board hearing at the Seattle RO.  In June 2005,       the 
Board remanded the case to arrange for this requested 
hearing.  And it was held in November 2005 at the Seattle RO 
before the undersigned VLJ of the Board.  
Following the November 2005 travel Board hearing, the Seattle 
RO then forwarded the veteran's appeal to the Board.



In July 2006 the veteran submitted a copy of another VA Form 
9 pertaining to the claims on appeal, wherein he again 
requested a travel Board hearing.  Since, however, he is 
entitled to only one hearing before the Board on the same 
issues on appeal, his case may be reviewed without need for 
further clarification of this hearing request.  See 38 
U.S.C.A. § 7107(b) (West 2002).  

At present, there is a sufficient basis upon which to decide 
the veteran's claim for an earlier effective date for the 
grant of service connection for radiculoneuritis (including 
the question of CUE in the former August 1967 denial of this 
claim).  Unfortunately, however, still further development is 
required before deciding the petition to reopen his claim for 
service connection for lumbar spine degenerative disc 
disease.  So this claim is again being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive notice 
regarding the evidence needed to substantiate his claim for 
an earlier effective date, including an explanation of whose 
specific responsibility -- his or VA's, it was to obtain this 
supporting evidence and information.  Moreover, all relevant 
evidence necessary for a fair disposition of this claim has 
been obtained.

2.	In its August 1967 decision, the RO denied the veteran's 
original claim for service connection for the residuals of a 
left arm injury and informed him of that decision later that 
month.  He did not take any action within one-year from 
notification of that decision to appeal it.  

3.	On June 2, 1971, the veteran filed a petition to reopen 
this previously denied claim for service connection for a 
left arm disability, alleging a nerve injury related to a C4-
C5 condition.

4.	The RO adjudicated the June 1971 claim as an original 
claim for service connection (notwithstanding the prior 
August 1967 denial), and initially denied the claim in rating 
decisions issued on November 7, 1972, June 5, 1973 and 
November 6, 1973.

5.	But in a December 1973 rating decision, the RO determined 
there was CUE in the earlier June 5, 1973 and November 6, 
1973 decisions in not considering the results of a June 1971 
EMG study, and granted service connection for 
radiculoneuritis involving the root of C-5 with left arm 
pain.  The RO assigned      May 27, 1971, as the effective 
date of service connection based upon the date of  VA 
hospitalization for left arm symptoms (shortly before receipt 
of the veteran's June 2, 1971 petition to reopen).  

6.	The August 1967 RO decision that had initially denied the 
veteran's original claim for service connection for residuals 
of a left arm injury had a definitive basis in the medical 
evidence then of record, and furthermore, was consistent with 
the essential laws and regulations governing claims for 
service connection.  This decision, therefore, was not 
fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 27, 1971, for the  grant of service connection for 
radiculoneuritis involving a root of C-5 with complaints of 
left arm pain, to include based upon CUE in a prior August 
1967 rating decision.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103A, 5107(b), 5109A(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.105(a), 3.155,      3.159, 3.303, 3.400 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for an earlier effective date for an 
already service-connected disability) therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria that pertain to the 
content of the VCAA notice provided to a claimant seeking VA 
compensation benefits, the veteran has been appropriately 
informed as to the procedures in effect for the continuing 
development of his claim for an earlier effective date for 
the grant of service connection for radiculoneuritis, 
affecting the left arm.  Prior to addressing in greater 
detail the measures taken to ensure VCAA compliance, it 
briefly warrants mentioning that to the extent the veteran's 
claim is premised upon an allegation of CUE in a prior RO 
rating decision, there is no legal obligation to provide 
preliminary notice or assistance with this component of the 
veteran's claim.  In this regard, the Court has held that the 
provisions of the VCAA do not apply to CUE claims, 
irrespective of whether the decision in question was issued 
by the RO or   the Board.  See Parker v. Principi, 15 
Vet. App. 407 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  It merits 
consideration at this point just that the October 2003 SOC 
set forth citation to 38 C.F.R. § 3.105(a),     the provision 
that encompasses the legal definition of CUE in a former RO 
decision.  

Because there still remains for consideration the issue of 
whether an earlier effective date may be assigned upon any 
basis other than the above-referenced allegation of CUE -- 
i.e., under the general provisions set forth at 38 C.F.R. § 
3.400 governing the assignment of effective dates, including 
the determination of an effective date of service connection 
based on the date of receipt of an initial claim, the Board 
will proceed with an analysis as to whether there was 
sufficient VCAA notification and assistance on this matter.  

In the present case, the RO has provided extensive notice 
documentation to the veteran consisting of several notice 
letters, and the October 2003 statement of the case (SOC) and 
June 2006 supplemental SOC (SSOC), such that the requirements 
under Pelegrini II for satisfactory VCAA notice were 
effectively satisfied.          The initial October 2002 
correspondence sent to the veteran informed him of the recent 
enactment of VCAA, and the general legal criteria for 
establishing service connection.  More detailed information 
that directly pertained to the effective date issue on appeal 
was provided through the October 2003 SOC, which included 
citation to and explanation of 38 C.F.R. § 3.400.  This 
notice satisfied the            first element of Pelegrini II 
that the veteran obtain notification of the additional 
evidence required to substantiate his appeal.   

In addition, the October 2002 letter included language 
informing the veteran that VA would undertake reasonable 
efforts to help obtain evidence necessary to support   the 
claim, including obtaining VA and private medical records, 
employment records, and records from other Federal agencies.  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which he could 
identify further sources of evidence.  Also, the RO's January 
2006 letter provided a more detailed requested for further 
relevant evidence, notifying him   that evidence that would 
be most helpful to support his claim included lay statements 
from other individuals, statements from service medical 
personnel,     and employment and insurance examination 
reports.  Hence, the second and third elements of the 
Pelegrini II analysis were likewise met. 
Also, the veteran has been duly informed through letters 
issued to him in            July 2004, and again in January 
2006 as to the fourth and final element of VCAA notice under 
Pelegrini II, the requirement that if he had any additional 
evidence or information in his possession that pertained to 
his claim to please submit this to    the RO.  

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through additional correspondence from the RO 
dated in            March 2006, informing him of the recent 
holding in the Dingess/Hartman decision.  Inasmuch as his 
claim itself is for an earlier effective date and the 
underlying original notice documents, particularly the August 
2003 SOC, apprised him of the procedures by which he could 
establish entitlement to an earlier effective date, the 
receipt of further information on the availability of a 
specific effective date is not essential to his claim.  
Rather, it is the disability rating element on which new 
notice information is absolutely required.  In any event, 
based upon issuance of the above-referenced March 2006 
letter, he has received detailed notice concerning both the 
disability rating element and effective date elements of his 
claim as required under the Dingess/Hartman decision.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been issued to the veteran in a  timely 
manner.  In this instance, the initial October 2002 VCAA 
letter was sent to the veteran prior to the March 2003 rating 
decision on appeal, although the subsequent July 2004, 
January 2006 and March 2006 letters obviously were not.  The 
Court in Pelegrini II prescribed as the legal definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim 
on appeal. See also 38 U.S.C.A. § 5103(a); 38 C.F.R.       § 
3.159(b)(1).  Thus, the July 2004 and January 2006 letters 
were not timely sent under that criteria.  




This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of this claim.  Following the most 
recently issued VCAA notice letter in January 2006, the 
veteran had ample opportunity to respond with additional 
evidence or argument prior to the June 2006 SSOC continuing 
the denial of his claim, and September 2006 recertification 
of this case to the Board.                      His 
representative has responded through correspondence dated in 
August 2006, which presented further argumentation on his 
behalf.  There is no indication from the veteran himself, nor 
does the record otherwise suggest, that there are any 
additional relevant treatment records or other evidence that 
has not yet been obtained.  For these reasons, the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."         See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim.  Prior to his having filed the current claim for an 
earlier effective date, the RO conducted substantial 
development of   the record in adjudicating his claim for 
service connection for radiculoneuritis, involving the left 
arm.  This included obtaining the veteran's service medical  
records (SMRs), his VA outpatient and hospitalization records 
since service,       and statements from several private 
treating physicians.  The RO has since supplemented the 
record with additional VA records pertaining to his treatment 
history.  To support his claim, the veteran has submitted a 
December 2002 statement from Dr. C., a VA physician, along 
with several personal statements.    He has also provided 
testimony during a November 2005 travel Board hearing before 
the undersigned VLJ.  See 38 C.F.R. § 20.704. 





In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002)          and 38 
C.F.R. § 3.400 (2006).  Except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
benefits that is based on an original claim, claim reopened 
after a final disallowance, or claim for increase will be the 
date the claim was received or the date entitlement arose, 
whichever is later.        See 38 C.F.R. § 3.400.  



The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will consist of the day following 
separation from active service or date entitlement arose if 
the claim is received within one-year after separation from 
service -- otherwise, the date of receipt of claim, or            
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).      

Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later.  See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).  

In determining the date that a claim was received, generally, 
VA will review all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  See 38 U.S.C.A. § 5102;                
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196,   198-200 (1992).  All claims for 
benefits filed with the VA, formal or informal,  must be in 
writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

Recently, the Court has also issued its decision Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), providing significant new 
legal precedent with regard to the adjudication of claims for 
an earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit.  In Rudd, the claimant sought earlier effective 
dates for the award of service connection for various 
disabilities, and an increased rating for a low back 
disability.  In a previous March 1995 rating decision, the RO 
had increased to 60 percent the rating for a low-back 
condition, and awarded service connection for a 
gastrointestinal disability -- both effective from December 
14, 1994.  Also, an August 1997 Board decision awarded 
service connection for bipolar disorder; and the RO, in a 
September 1997 decision implementing that decision, assigned 
an effective date of November 1, 1994.      The foregoing 
decisions each had become final and binding upon the veteran 
(absent having initiated the appellate process upon 
notification of them), at the   time he filed his earlier 
effective date claims in 1999.  

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of the previous March 1995 and 
September 1997 RO decisions that assigned the effective dates 
in question -- through a request for revision of those 
decisions based on an allegation of CUE, or claim to reopen 
them based upon new and material evidence.  Of those two, 
since the proper effective date for an award based on a claim 
to reopen cannot be earlier than the date that claim was 
received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date.  However, in 
that case, the veteran had not argued at any point that his 
request for an earlier effective date should be construed as 
a motion to revise based on CUE.  The Court concluded that 
the only remaining possibility was that the veteran's claims 
each were to be processed as a "freestanding claim" for 
earlier effective dates -- but such a possibility would 
vitiate the rule of finality, as it applied to the previous 
March 1995 and September 1997 RO decisions.  Since this did 
not raise a proper claim for the earlier effective date 
sought, the Court determined that there was no basis for 
consideration of the veteran's effective date claims on the 
merits, and that the claims must be dismissed.    

Moreover, since one of the bases upon which the veteran is 
seeking an earlier effective date is that of the existence of 
CUE in an previous RO rating decision that denied service 
connection for his left arm neurological condition -- and 
that was issued prior to the December 1973 decision awarding 
service connection, as of  May 27, 1971, additional 
discussion is warranted as to the principles for adjudication 
of claims for CUE.  (As discussed in more detail below, the 
veteran's representative in its July 2002 correspondence 
identified supposed CUE in a 1965 rating decision,  but on 
review of the claims file, since that particular decision 
concerned only a  right arm neurological disorder, the Board 
will adjudicate the issue of CUE in the   August 1967 rating 
decision for the purpose of complete consideration of his 
claim on the merits.)

Previous RO decisions which are final and binding upon a 
claimant, will be accepted as correct in the absence of CUE.  
The prior decision may only be reversed or amended where such 
an error is established.  See 38 C.F.R. § 3.105(a) (2006); 
38 U.S.C.A. § 5109A (West 2002).   

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the  kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

The Court has also set forth a three-pronged test to be 
applied to ascertain whether CUE is present in a prior 
decision:  (1) it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question. See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further held that for an alleged error to 
constitute CUE it must have consisted of an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts, and not merely 
misinterpretation of the facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).               See, 
too, Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
claim of CUE merely on the basis that the previous 
adjudication at issue "improperly weighed and evaluated the 
evidence" does not satisfy the stringent legal requirements 
for CUE.  See Fugo, 6 Vet. App. at 44.  Likewise, a breach of 
VA's duty to notify and assist does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
Analysis

In the course of considering his present claim for an earlier 
effective date for the grant of service connection for 
radiculoneuritis involving a root of C-5, extending to the 
left arm, the basis of the December 1973 initial grant of 
service-connected compensation and accompanying May 27, 1971 
effective date warrants review.  

The procedural history of the original grant itself is 
somewhat detailed, but essentially concerns the RO's 
determination that there was CUE in rating decisions earlier 
that same year, in 1973, that had denied service connection 
for a left arm neurological disability.  The veteran had 
ACDUTRA with the Naval Reserve throughout his military 
service from June 1961 to December 1961, and therefore was 
eligible for receipt of service-connected compensation for 
disability resulting from either disease or injury incurred 
in, or aggravated during ACDUTRA.          See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  Also, at the time 
of the December 1973 RO determination, there was already of 
record a prior August 1967 denial of the veteran's claim for 
a left arm disability which had not been appealed and thus 
had become a final decision (provided through a letter dated 
August 2, 1967 informing him of the decision and his 
appellate rights, even while not accompanied by a rating 
sheet).  The veteran did not file another claim for service 
connection for this condition until June 1971.  

As a general procedural matter, then, the veteran would have 
been required to present new and material evidence, prior to 
consideration of the original claim      on the merits.  
See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356              
(Fed. Cir. 1998).  In this instance, the RO reconsidered his 
original claim for service connection for a left arm 
neurological condition de novo -- without applying the 
preliminary condition of new and material evidence -- and 
then awarded him service connection for the claimed 
condition.  It merits observation that in finding the clear 
basis for the grant of service connection at that time, as 
indicated below, the supporting evidence itself was a newly 
received medical report that would have still likely 
appropriately met the "new and material" evidence standard.    

In providing for the award of service connection for 
radiculoneuritis, extending from C-5, left arm, the RO's 
December 1973 decision found that there was CUE    in earlier 
rating decisions dated in June 5, 1973, and November 6, 1973 
denying entitlement to the same benefit, given that medical 
evidence from July 1971 clearly diagnosed the disability and 
linked it to in-service cervical spine injury -- but was not 
available for rating board review until only more recently.  
This determinative item of evidence was a July 1971 VA 
electromyography (EMG) report that showed functional 
neurological abnormalities of the left paraspinal muscles, 
emanating from the C5-C7 region, also the same area of the 
veteran's documented in-service injury. Upon finding CUE in 
these former RO denials of compensation benefits, the 
December 1973 decision awarded service connection for 
radiculoneuritis, left arm, and assigned an initial temporary 
100 percent rating (under then-applicable Paragraph 29 for a 
period of hospitalization) effective May 27, 1971, the date 
of admission to a VA medical facility for inpatient 
treatment; and then, followed by a noncompensable (i.e., 0 
percent) rating from July 1, 1971 onwards.  Of further 
significance, though not expressly stated in the rating 
decision itself, was that the assignment of the May 27, 1971 
effective date was also consistent, and nearly 
contemporaneous, with the date of his recent June 2, 1971 
date of claim (which as stated, constituted a petition to 
reopen the claim, even though it was in practice adjudicated 
on a de novo basis). 

The veteran has since requested entitlement to an earlier 
effective date for the granted of service connection for 
radiculoneuritis, left arm, than that which           the RO 
provided for in its December 1973 decision, of the 
commencement of service-connected compensation on May 27, 
1971.  He alleges, first, that the initial claim for 
compensation benefits for a neurological condition affecting 
both arms was filed on June 1, 1965, and that based upon the 
former grant of service connection for a right arm disability 
with assignment of an effective date for that condition from 
the June 1965 date of claim, he deserved an identical 
effective date for the recently granted left arm disability.  
In support of this theory of entitlement he has explained 
that the Board's March 1967 decision granted service 
connection for a right shoulder disability (due to a 
neurological condition emanating from C-5), and a March 1967 
RO rating action effectuating this decision assigned as the 
effective date of service connection that of May 20, 1965.  
The veteran states that while consideration was provided to 
his claimed right arm disability only through the above 
decision and subsequent adjudication, that there remained a 
pending claim also for his left arm disability.  

As an additional potential basis of recovery, through his 
July 2002 correspondence, the veteran's representative has 
set forth the contention that there existed CUE in a former 
1965 RO rating decision (pertaining to the current left arm 
condition under consideration) in that the veteran's SMRs 
clearly showed the presence of damage  to the left deltoid 
muscle, as well as right deltoid, representing a likely 
precursor to the claimed left upper extremity neurological 
disorder.  (The issue of CUE in a rating decision preceding 
the June 1971 petition to reopen, is distinct from the basis 
upon which the RO in December 1973 found CUE in significantly 
later rating decisions also from 1973.)  Along with this 
correspondence was provided a copy of an August 24, 1961 
entry from the veteran's SMRs which confirmed initial injury 
to both deltoid muscles, with continuing paralysis and other 
symptoms in the right deltoid a few days thereafter. On 
preliminary consideration of this argument, however, the 
August 1965 rating decision to which the representative is 
apparently referring, adjudicated and denied only a claim for 
radiculoneuritis involving the right arm.  This decision was 
later appealed to the Board, resulting in the grant of 
service connection for a right shoulder disability.  The 
initial RO adjudication of a claim for radiculoneuritis of 
the left arm did not occur until August 1967.  That aside, 
inasmuch as the allegation of CUE in an RO rating decision is 
central to the veteran's argument for an earlier effective 
date, and the veteran's representative appears to have 
mistakenly identified a decision from merely two years 
previously, the Board will presume that the alleged CUE 
pertains to the August 1967 decision.  The Board is mindful 
of the pleading requirement of specificity in a CUE 
allegation, though here, there is a reasonable basis upon 
which to find that the 1967 decision is the actual subject of 
the veteran's CUE inquiry. See e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).




The present review and adjudication of the earlier effective 
date claim preliminarily requires application of the law and 
regulations as to the assignment of effective dates, and this 
prior to the CUE issue that has been raised.  Here, as 
mentioned, when the RO granted service connection for the 
identified left arm disability in December 1973, there was 
already of record an August 1967 final denial pertaining to 
the same claim.  The RO in 1973 adjudicated the claim de 
novo, although the correct procedural characterization of the 
claim, and for purposes of assignment of an effective date as 
well, was in actuality that of a petition to reopen.  The 
proper effective date of the award of service connection, 
consequently, under 38 C.F.R.     § 3.400(r) was the date of 
receipt of the petition to reopen, or date entitlement arose, 
whichever was later.  So the June 2, 1971 date of the 
petition to reopen was the earliest assignable date of claim.  
To the extent the RO awarded a May 27, 1971 effective date, 
based on the date of a hospitalization, that represented a 
minimally greater benefit even than that to which he was 
expressly entitled.  

The veteran has specifically alleged that he had an original 
June 1, 1965 pending claim for service connection for a 
neurological condition in both upper extremities, which 
should have determined the effective date for his service-
connected left arm, as well as right arm condition, however, 
the August 1967 rating decision effectively decided any 
pending claim in this regard.  Review of the record shows 
that the June 1965 claim was for a non-specific "injured 
nerve (shoulder)" injury, and that he later clarified in a 
July 1967 statement that he sought entitlement to service 
connection for a particular left arm neurological disorder.  
Regardless of the fact that clarification as to his claim was 
provided two-years later, and assuming that the claim was 
pending even since 1965, the RO's August 1967 decision 
decided this claim.  His petition to reopen that decision was 
later received in June 1971.  

As previously mentioned, the Court in Rudd v. Nicholson, 20 
Vet. App. 296 (2006), has addressed the adjudication of 
effective date claims under this type of circumstances, 
limiting the scope of these claims where there was a prior 
final decision of record that assigned the disputed effective 
date, absent a contention      of CUE or petition to reopen 
the previous decision, and requiring dismissal of    non-
specific "freestanding" effective date claims that would 
otherwise vitiate the rule of finality.  In the present case, 
there is a final decision denying service connection, even if 
not a decision that assigned the actual disputed effective 
date as in Rudd, which limits the inquiry into when an 
effective date may be assigned, although here there is also a 
valid claim for CUE in the August 1967 decision.   This would 
preclude the case result as set forth in the Rudd decision of 
dismissal as a non-specific effective date claim.  So the 
case warrants further consideration under this theory of CUE.  

On reviewing the August 2, 1967 original denial of the 
veteran's claim for      service connection for a left arm 
disability, then adjudicated as the claimed "residuals of a 
injury, left arm," there is no basis upon which to find that 
the         RO committed CUE in deciding the claim.  The 
alleged error upon which his CUE claim is premised, is that 
the RO failed to fully consider SMRs documenting         in-
service left arm injury, and which included an August 1961 
entry indicating treatment for pain and muscle spasm of both 
deltoid muscles.  When considering the August 1967 decision, 
however, there was no undebatable misapprehension of the 
facts, or apparent incorrect application of the legal that 
would meet the definition of CUE.  The decision itself was 
provided upon a typed letter (without an accompanying RO 
rating sheet) and admittedly the precise basis for the denial    
was not readily apparent; but there was nonetheless a 
substantial justification in the evidence of record for the 
decision of the RO that service connection for a left arm 
neurological disability had not yet been established. 

The regulatory criteria to establish service connection, as 
indicated, generally consists of a current disability, that 
is shown by medical evidence to have resulted from disease or 
injury incurred in or aggravated by service (as set forth 
under the more recent version of 38 C.F.R. § 3.303(a)).  
However, several of these elements do not appear to have been 
demonstrated when the August 1967 rating decision was issued.  
With respect to the first element of the existence of the 
current claimed disability, the report of a June 1965 VA 
examination notes complaints of right arm symptoms, although 
that strength in the left arm apparently had been restored.          
A July 1966 private physician's report similarly refers only 
to a right arm condition.  So the existence of a left arm 
condition had not been confirmed.  

Assuming even that a current disability did exist, though, 
there remains also the requirement of a medical relationship 
(i.e., nexus) to service which still had not been 
substantiated, and notwithstanding that there is some record 
of left deltoid injury in service, as the veteran has 
identified.  An August 24, 1961 SMR showed a hospital 
admission with spasm and tenderness of both deltoid muscles, 
although there were only right shoulder symptoms on discharge 
a few days later.                The veteran later received a 
Medical Board discharge for radiculoneuritis, involving the 
C5 right nerve root.  There is an absence of any documented 
left arm symptomatology for several years thereafter, or 
medical opinion otherwise linking a left arm disability to 
service, that would help to establish the medical nexus 
requirement.  This includes evidence similar to the 1971 EMG 
report linking a left side neurological condition with the 
in-service cervical spine condition, upon which service 
connection was eventually granted.  So there was no 
identifiable misapplication of the facts as to the potential 
likelihood of an etiological relationship of left arm 
problems to service.  The RO's consideration of the    August 
1961 report of injury, also pertains to the weighing of the 
evidence already of record, within the discretion of the RO, 
as opposed to an identifiable error.    

Therefore, the conclusion is warranted that CUE did not exist 
in the August 1967 RO denial of the veteran's claim for 
service connection, and accordingly, the date of his June 
1971 petition to reopen that final decision is the operative 
date for the assignment of an effective date of service 
connection.  The May 27, 1971 effective date provided for by 
the RO, approximately one-week preceding receipt of his 
petition to reopen, is thus the earliest assignable effective 
date in this instance.

For these reasons and bases, the Board finds that an earlier 
effective date for the grant of service connection for 
radiculoneuritis involving a root of C-5, with        left 
arm pain, is not warranted.  Since the preponderance of the 
evidence is against the veteran's effective date claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. 5107(b).  See also Alemany v. 
Brown,                9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim for an effective date earlier than May 27, 1971, 
for the grant of service connection for radiculoneuritis 
involving a root of C-5 with subjective complaints  of left 
arm pain, to include based upon the presence of CUE in an 
August 2, 1967 RO rating decision, is denied.


REMAND

As an initial matter, as mentioned, the VCAA was signed into 
law effective November 9, 2000, and it prescribed several 
essential requirements regarding VA's duties to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has been appropriately informed of the 
VCAA's duty to notify and assist, as it pertains to the 
evidentiary development of his petition to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine,  post-operative condition.  This has included 
several notice letters from the RO that explained the 
additional evidence necessary to substantiate his claim, as 
well as the mutual responsibility between VA and the veteran 
himself for obtaining further evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002);        Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  In addition, a 
March 2006 letter from the RO to veteran included explanation 
of the downstream disability rating and effective date 
elements of the claims, as required by the Dingess/Hartman 
decision.  This notwithstanding, the Court has recently set 
forth significant new precedent caselaw with regard to the 
notice information that must be provided in connection with a 
petition to reopen a previously denied claim, and which the 
veteran has not yet been provided in this instance. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence     as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case -- including 
with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service, as defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)).  Additionally, it is required 
that the claimant receive information as to the definition of 
"new" evidence with reference to his claim.  

The Court further held in the Kent decision that failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.




In this case, the October 1991 rating decision that denied 
the veteran's original claim for service connection for 
degenerative disc disease of the lumbar spine, and which he 
is presently attempting to reopen, denied this claim on the 
justification that the preponderance of the evidence failed 
to establish that a post-service       back disability was 
medically related to service.  It was then observed that the 
veteran had undergone a post-service lumbar laminectomy 
during the early-1980s, and continued to have herniated discs 
at L5-S1 -- however, there was no evidence of lumbar disc 
disease in service, or for more than 20 years after an 
alleged injury      in service.  Hence, the unestablished 
element at the time of the veteran's original claim was that 
of medical nexus.  So "material" evidence in order to 
reopen his claim would consist of evidence addressing the 
medical nexus requirement, and "new" evidence would be 
additional evidence not previously of record on this 
essential element.  As mentioned, the absence of an 
explanation of what constitutes "material" evidence, is 
presumed to have a prejudicial effect upon the adjudication 
process.  Accordingly, a remand is necessary for issuance of 
a supplemental notice letter that includes a definition of 
"new and material" evidence that is specific to the 
veteran's claim. 

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the veteran's claim, send him another 
VCAA letter providing a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen a claim for service 
connection for degenerative disc 
disease of the  lumbar spine, as 
required by the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).
3.	Then readjudicate the veteran's 
petition to reopen a claim for service 
connection for degenerative disc 
disease of the lumbar spine, post-
operative condition, in light of any 
additional evidence obtained.  If the 
claim is not granted to his 
satisfaction, prepare another SSOC and 
send it to him and his representative.       
Give them time to respond before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


